RICHARD S. ARNOLD, Chief Judge,
concurring in part and dissenting in part.
I agree with the Court that it was error to admit into evidence the expert’s testimony, because it was based in part on materials required to be excluded by 23 U.S.C. § 409. Accordingly, the ease must be remanded for a new trial, and I concur in that result. In one respect, however, I differ from the Court’s view of questions that are likely to arise on remand.
The Court holds that Lusby’s claim for. loss of services should not have been submitted to the jury. Darryl Lusby was an employee of a corporation, not of his father individually, and employers are not enumerated beneficiaries under the Arkansas wrongful-death statute. Certainly the corporate employer has no rights under the statute, but if, as here, the father, who is a listed beneficiary, is the corporation’s only shareholder, it may be fair to infer, as a matter of fact, that earnings made for the corporation by Darryl would have flowed through to the father. This is probably made more likely by the fact that the corporation was qualified under Subchap-ter S of the Internal Revenue Code: there would be no income-tax reason for the corporation not to pay out all its net earnings to Lusby. I am inclined to believe .that the Arkansas .Supreme Court would interpret the statute to treat Lusby’s loss of such earnings as a pecuniary loss to the father. The question, it seems to me, would be simply one of fact: what would Darryl have earned for the corporation, and how much of this would have gone to his father? The wrongful-death acts have been liberally construed in recent years. See Dellaripa v. New York, N.H. & H.R.R., 257 F.2d 733 (2d Cir.1958); Case Note, 72 Harv.L.Rev. 558 (1959) (an unsigned composition by the author of this opinion).
I understand the Court to hold, to the contrary, that no amount of loss sustained by Lusby in his capacity as sole shareholder of the corporation qualifies as a pecuniary loss to the father under the statute. This holding seems to me unduly restrictive, and I therefore respectfully dissent from this aspect of the Court’s opinion.